              Case 2:19-cv-01883-MLP Document 11 Filed 05/12/20 Page 1 of 1




1                                                United States Magistrate Judge Michelle L. Peterson

2

3

4

5

6                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
7
     GINA PETERSON,                                   )
8                                                     ) CASE NO. C19-1883-MLP
                            Plaintiff,                )
9
                                                      )
10                   v.                               ) STIPULATED ORDER FOR DISMISSAL
                                                      ) WITH PREJUDICE
11   COMMISSIONER OF SOCIAL SECURITY,                 )
                                                      )
12                          Defendant.                )
                                                      )
13

14

15          Based on review of Plaintiff’s motion and accompanying Plaintiff declaration this case is

16   dismissed with prejudice.

17   Dated this 12th day of May, 2020.
18

19                                                      A
                                                        MICHELLE L. PETERSON
20                                                      United States Magistrate Judge

21   Presented by:

22   S/J. LEANNE MARTINEZ____________
     J. LEANNE MARTINEZ
23   Attorney for Plaintif
24

25

                                                                   Douglas Drachler McKee & Gilbrough, LLP
                                                                   1904 Third Avenue Suite 1030
      ORDER FOR DISMISSAL [C19-1883-MLP]- 1                        Seattle, WA 98101
                                                                   (206) 623-0900
